United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1162
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            DeMarko Onslow Williams

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: November 11, 2014
                            Filed: November 19, 2014
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, BEAM and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

       DeMarko Williams fired seven gunshots at a crowd outside a club. He shot
twice, walked toward the crowd, and fired five more times. Although no one was hit,
the shots were at body height: two hit the front door of the club, and another hit a
side-view mirror on a van in the parking lot. At least seven people in the crowd were
gang affiliates. Williams was affiliated with a rival gang, and the gangs had a history
of shooting at each other.

      Williams pleaded guilty to being a felon in possession of a firearm.
28 U.S.C. § 922(g). At sentencing, the district court1 applied a sentencing guidelines
cross-reference to the crime of attempted murder. See USSG §§ 2A2.1, 2K2.1(c).
With the cross-reference, Williams’s advisory guidelines range was the statutory
maximum sentence of 120 months’ imprisonment. 18 U.S.C. § 924(a)(2); see USSG
§ 5G1.1(a). The court varied downward and sentenced Williams to 100 months’
imprisonment.

      Williams appeals, claiming only that there was insufficient evidence to support
the application of the attempted-murder cross-reference. Specifically, Williams
argues that he lacked an intent to kill. See Braxton v. United States, 500 U.S. 344,
349-51 (1991) (explaining that an intent to kill is an element of attempted murder).
The district court’s determination of Williams’s intent is a finding of fact, which we
review for clear error. See United States v. Grauer, 701 F.3d 318, 325 (8th Cir.
2012). At sentencing, a district court finds facts by a preponderance of the evidence.
United States v. Mustafa, 695 F.3d 860, 862 (8th Cir. 2012).

      Williams argues that he lacked an intent to kill because he had no motive and
no specific target within the crowd. However, the court could infer an intent to kill
from Williams’s firing seven gunshots at a crowd that included rival gang affiliates.
See Braxton, 500 U.S. at 349-51 (noting that a defendant’s stipulation to shooting at
a marshal might specifically establish an intent to kill); United States v. Murillo,
526 F. App’x 192, 195-96 (3d Cir. 2013) (finding no clear error in determination that
shooting at a group of people showed an intent to kill); United States v. Dean,


      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.

                                         -2-
506 F. App’x 407, 409 (6th Cir. 2012) (finding no clear error in determination that
threatening then shooting at a person showed an intent to kill); cf. United States v.
Wilson, 992 F.2d 156, 158 (8th Cir. 1993) (per curiam) (affirming a sentence based
on an attempted-murder cross-reference where the defendant had shot at a group of
people). Under these circumstances, the district court did not clearly err in finding
an intent to kill and therefore did not err in applying the attempted-murder cross-
reference.

      Williams’s sentence is affirmed.

                       ______________________________




                                         -3-